DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (hereinafter “Lim”, US Pat No 2013/0114578).
As per claim 26, Lim disclosed an apparatus for wireless communication, comprising a processing circuit (see 0084-0085) configured to receive data to be wirelessly transmitted within a predefined frequency range (see TABLE1, fig. 1a-b, Intra band); generate a first radio frequency transmit signal of a first frequency range based UL1, which is a sub-range of the Intra band); and generate a second radio frequency transmit signal of a second frequency range based on the data (see (see fig. 1a-b, fUL2, which is a sub-range of the Intra band); wherein the first frequency range and the second frequency range are subranges of the predefined frequency range (see TABLE1; fig. 1a-b, fUL1 and fUL2 are sub-range of the Intra band); and a front-end circuit (see fig. 4) configured to supply the first radio frequency transmit signal to a first antenna, and to supply the second radio frequency transmit signal to a second antenna (see 0012-0015).
As per claim 27, Lim disclosed the data comprises at least two component carriers (CC1 & CC2) according to a communication standard, and wherein the processing circuit is further configured to generate the first radio frequency transmit signal based on one of the at least two component carriers; and generate the second radio frequency transmit signal based on another one of the at least two component carriers (see fig. 4, 0044, 0051, 0053-0054 0056-0057, and 0064, wherein a signal of UE from the CC1 is transmitted by a first antenna (10) wherein in a transmitter for uplink transmission, the CC1 is inputted to a digital-to-analog converter connected to an uplink frequency converter to which a ful1 (an uplink carrier frequency) is inputted, wherein UL antenna configuration for each component carrier is determined and each antenna may be mapped to each component carrier; another signal of the UE from the CC2 is transmitted by a second antenna (20), wherein in the transmitter, the CC2 is inputted to another digital-to-analog converter connected to another uplink frequency converter to which a ful2 is inputted).

As per claim 29, Lim disclosed the first frequency range and the second frequency range are either within different frequency bands defined in the communication standard (see fig. 4, 0009, 0012, 0035, 0056-0057, claim 1, wherein a used band for each component carrier is configured; primary and secondary component carriers in LTE-A system are configured and a CC1 signal and a CC2 signal are configured with antennas).
As per claim 30, Lim disclosed the communication standard is a communication standard for cellular communication (see 0083).
As per claim 31, Lim disclosed the data is to be transmitted either contiguously or non-contiguously within the predefined frequency range (see 0009 and at least 0044).
As per claim 32, Lim disclosed the front-end circuit (see at least fig. 4) comprises a first transmit path configured to couple the processing circuit (see 0084-0085, wherein it is inherently that the processing circuit/controller coupled to the plurality of transmit paths) to the first antenna (see at least fig. 4, 10), and wherein the front-end circuit comprises a second transmit path configured to couple the processing circuit to the second antenna (see at least fig. 4, 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33 and 36-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (hereinafter “Lim”, US Pat No 2013/0114578) and in view of Schwent et al. (hereinafter “Schwent”, US Pat No. 2014/0185498).
As per claim 33, Lim disclosed the first transmit path supports at least two different configuration states (see 0012-0015) but not explicitly that the control circuit configured to adjust the first transmit path to one of the at least two configuration states based on the first frequency range. However, Schwent disclosed that a MIMO carrier aggregation wireless communication system that each signal path is configured to communicate signals within a different one of the first and second sets of frequency bands; the signal paths comprise transmit paths that send signals having data to antennas for transmission; each signal path includes a set of notch filters; a controller tunes at least one filter within a first set of the filters in the signal path based on a first frequency band; 
As per claim 36, the MIMO carrier aggregation wireless communication system of Lim and Schwent  further disclosed the first transmit path comprises a first filter circuit that supports at least two different filter configurations and is configured to perform one or more of filter the first radio frequency transmit signal; or filter a radio frequency receive signal received by the first antenna; wherein the control circuit is further configured to adjust the first filter circuit to one of the at least two filter configurations based on the first frequency range (see 0016-0018, 0023, 0039, 0051, claims 16 & 19). 
As per claim 37, the MIMO carrier aggregation wireless communication system of Lim and Schwent further disclosed the second transmit path supports at least two different configuration states, and wherein the control circuit is further configured to adjust the second transmit path to one of the at least two configuration states based on the second frequency range (see 0016-0018, 0023, 0039, 0051, claims 16 & 19). 

As per claim 39, the MIMO carrier aggregation wireless communication system of Lim and Schwent further disclosed the characteristic of the first radio frequency transmit signal is a frequency range of the first radio frequency transmit signal and/or a communication standard according to which the first radio frequency transmit signal is generated by the processing circuit (see Lim, TABLE1).
As per claim 40, se rejection above in claim 37.
As per claim 41, the MIMO carrier aggregation wireless communication system of Lim and Schwent further disclosed the characteristic of the second radio frequency transmit signal is a frequency range of the second radio frequency transmit signal and/or a communication standard according to which the second radio frequency transmit signal is generated by the processing circuit (see Lim, TABLE1).
As per claim 42, see rejection above in claim 27.
As per claim 43, the MIMO carrier aggregation wireless communication system of Lim and Schwent further disclosed the processing circuit is configured to generate the first radio frequency signal in a first frequency range, and to generate the second radio frequency signal in a second frequency range; wherein the first frequency range and the second frequency range are either different from each other or equal to each other (see fig. 4, 0009, 0012, 0035, 0056-0057, claim 1, wherein a used band for each component carrier is configured; primary and secondary component carriers in LTE-A system are configured and a CC1 signal and a CC2 signal are configured with antennas).
As per claim 44, see rejection above in claims 28-29.
.

Allowable Subject Matter
Claims 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 09/09/21 have been fully considered but they are not persuasive.
The Applicant’s disclosed that, “Lim remains entirely silent with respect to receiving data to be transmitted within a predefined frequency range, and generating first and second radio frequency transmit signals based on the received data”. In response to the Applicant, Lim disclose a predefine frequency range (see fig. 1a-b, Intra band. Also, see Table 1, the list of predefine frequency ranges and sub-ranges). Therefore, the rejection is proper.
The Applicant’s disclosed that, “Lim remains entirely silent with respect to generating multiple RF signals based on received data. In response to the Applicant, Lim disclose generation of first and second uplink signals based at least upon UL1 and fUL2 are sub-range of the Intra band and see 0012-0015). Therefore, the rejection is proper.
The Applicant’s disclosed that, “Schwent never mentions “the first transmit path supports at least two different configuration states” or “a control circuit configured to adjust the first transmit path to one of the at least two different configuration states based on a characteristic of the first radio frequency transmit signal” or the like, and the Office Action fails to specifically point out where Schwent teaches these features”. In response to the applicant, Lim (see 0012-0015) disclosed a method including receiving a grant signal for transmission of an uplink signal, the grant signal including information related to use of a primary cell and a secondary cell, determining one antenna or at least two antennas to use the primary cell, determining one antenna or at least two antennas to use the secondary cell, and transmitting a first uplink signal to the primary cell and a second uplink signal to the secondary cell using the respective determined antennas wherein Lim does not explicitly that the control circuit configured to adjust the first transmit path to one of the at least two configuration states based on the first frequency range. However, Schwent disclosed that a MIMO carrier aggregation wireless communication system that each signal path is configured to communicate signals within a different one of the first and second sets of frequency bands; the signal paths comprise transmit paths that send signals having data to antennas for transmission; each signal path includes a set of notch filters; a controller tunes at least one filter within a first set of the filters in the signal path based on a first frequency band; the notch filters are tunable by the controller based on a carrier frequency for the transmitter or receiver connected to the signal path; a first antenna is used for both transmitting and receiving signals (see 0016-0018, 0023, 0039, 0051, claims 16 & 19). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for Lim to adopt the teaching of Schwent in order to provide a wireless communication device design that enables simultaneous operation in multiple frequency bands for both transmit and receive diversity and carrier aggregation while minimizing the number of dedicated signal paths and components needed in the wireless communication device and while eliminating the need for unrealistically high performance components, for instance, in terms of attenuation and isolation requirements. Therefore, the rejection is proper.
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

December 17, 2021

/PABLO N TRAN/Primary Examiner, Art Unit 2643